      Case 18-68299-wlh          Doc 6      Filed 02/21/19 Entered 02/21/19 10:47:49                  Desc Order
                                             Clos. 7 NA Page 1 of 1



                                    UNITED STATES BANKRUPTCY COURT

                                             Northern District of Georgia


In     Debtor(s)
Re:    Groom Electric, Inc.                                  Case No.: 18−68299−wlh
       PO Box 1345                                           Chapter: 7
       Grayson, GA 30017                                     Judge: Wendy L. Hagenau

       01−0708768




                    ORDER APPROVING TRUSTEE'S REPORT OF NO DISTRIBUTION,
                          DISCHARGING TRUSTEE AND CLOSING ESTATE



It appearing to the Court that

                                                    S. Gregory Hays



the Trustee in said case, has filed a report of no distribution and that said Trustee has performed all other and further
duties as required in the administration of said estate;

IT IS THEREFORE ORDERED that said report be and it hereby is approved and that the said estate be and it
hereby is closed; that the Trustee be and hereby is discharged from and relieved of the trust.




                                                             Wendy L. Hagenau
                                                             United States Bankruptcy Judge


Dated: February 21, 2019
Form 184
